 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     United States of America,                          Case No. 2:15-cr-00116-KJD-NJK
 4
                    Plaintiff,                          Stipulation to Continue Deadline for
 5                                                      Sentencing Memoranda
            v.
 6
     Alejandro Mendoza,                                 (First Request)
 7
                    Defendant.
 8
 9                                           ORDER
10          Based on the pending stipulation of counsel, and good cause appearing before this
11   Court, therefore:
12          IT IS HEREBY ORDERED that the deadline for the parties to submit sentencing
13   memoranda, currently scheduled for October 30, 2018, is continued to November 2, 2018.
14                     2nd day of November, 2018.
            DATED this ____
15
16                                             KENT J. DAWSON
17                                             UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
                                                  3
